     Case 0:21-cv-61653-KMM Document 3 Entered on FLSD Docket 08/10/2021 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District of Florida


                         KEVIN FRYE                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 0:21-cv-61653-KMM
                                                                     )
                    T-MOBILE USA, INC.                               )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) T-MOBILE USA, INC.
                                           C/O REGISTERD AGENT
                                           CORPORATION SERVICE COMPANY
                                           251 LITTLE FALLS DRIVE
                                           WILMINGTON, DE 19808



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                                           Shrayer Law Firm, LLC.
                                           912 South Andrews Avenue
                                           Fort Lauderdale, FL 33316


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:          Aug 10, 2021                                                                    s/ P. Curtis
